DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mukomilow (US 2007/014458) and Hatada et al. (US 2012/0138149).
Regarding claim 1, Mukomilow discloses a zero pressure drop water heating system comprising: (a) a cold side conductor  (4,Figure 1) comprising a receiving end (56) and a closed end;  (b) a hot side conductor  (3, Figure 1) comprising an exit end (55) and a closed end; (c) a pump (53); (d) a bypass conductor (5, i.e. hydraulic shunt) comprising a first end, a second end wherein said first end of said bypass conductor is adapted to said receiving end of said cold side conductor and said second end of said bypass conductor is adapted to said exit end of said hot side conductor; (e) at least one heat exchanger (2, i.e. boiler) comprising a flow valve (42,32, i.e. nozzles, Figure 1), but not that the bypass connector further comprises a valve  or (f) an inlet temperature sensor disposed on an inlet of said at least one heat exchanger;  (g) an outlet temperature sensor disposed on an outlet of said at least one heat exchanger closest to said exit end of said hot side conductor; (h) a system outlet temperature sensor disposed on said exit end of said hot side conductor; and (i) a system inlet temperature 
However, Hatada discloses a heat exchanger (32, Figure 2) wherein the bypass connector (78)  further comprises a valve (90) and (f) an inlet temperature sensor (70) disposed on an inlet of said at least one heat exchanger;  (g) an outlet temperature sensor (74) disposed on an outlet of said at least one heat exchanger closest to said exit end of said hot side conductor (13); (h) a system outlet temperature sensor (76, i.e.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the temperature sensors and valves of Hatada with the shunting system of Mukomilow for the purpose of ensuring that all the boilers are operating at a similar rate as to allow for a balanced system.  As a clarification, each bypass (Hatada-78) serves the same function as the shunt (5).
Regarding claim 2, Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, wherein said bypass conductor (M-5, near 55 in Figure 1) further comprises an exhaust (M-Figure 3) disposed on said second end of said bypass conductor, said exhaust comprising at least one opening configured for allowing effluents of said at least one opening to be pointed in a direction from said exit end of said hot side conductor to said closed end of said hot side conductor.  
Regarding claim 3, Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, wherein said bypass conductor further comprises an exhaust (M-Figure 3) disposed on said second end of said bypass conductor and said hot side conductor further comprises an upper half and a lower half and said exhaust is configured to be disposed on said upper half of said hot side conductor (6).
Regarding claim 5, Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, wherein said bypass conductor further comprises an exhaust (M-632, [0074], Figure 14)  disposed on said second end of said bypass conductor, said exhaust further comprises at least one opening configured for allowing effluents of said at least one opening to be pointed in a direction perpendicular to a direction from said exit end of said hot side conductor to said closed end of said hot side conductor (6).  
Regarding claim 10, Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, wherein said flow valve (77) is a modulating valve.  
Claim 4 are is rejected under 35 U.S.C. 103 as being unpatentable over Mukomilow (US 2007/014458), Hatada et al. (US 2012/0138149), and Trihey et al. (US 2010/0282440). 
Regarding claim 4, Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, but not that said bypass conductor further comprises an exhaust disposed on said second end of said bypass conductor and said hot side conductor further comprises an upper half and a lower half and said exhaust is an inverted J-shaped exhaust comprising at least one opening disposed on said upper half of said hot side conductor.  
However, Trihey discloses a fluid heater (Abstract)  wherein  said hot side conductor further comprises an upper half and a lower half and said exhaust  is an inverted J-shaped exhaust (204,203, Figure 1)  having at least one opening disposed on said upper half of said hot side conductor (2).  It would have been obvious to one of ordinary skill in the art at the prior to the effective filing date of this application to utilize a j-shaped pipe as taught by Trihey for the purpose mixing the water in order to create a homogeneous temperature.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukomilow (US 2007/014458), Hatada et al. (US 2012/0138149) and in further view of an engineering expedient.
Regarding claim 6 Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim  1, but does not disclose that the hot side conductor further comprises a volume of from about 0.5 to about 2 gallons. 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application, such as an engineer familiar with designing hot water systems, to size the bypass appropriately for the volume of water to be transferred.  Additionally, this value would most likely be dependent on the size of the heat exchangers.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukomilow (US 2007/014458), Hatada et al. (US 2012/0138149), and Sorensen (US 2015/0122902).
Regarding claim 7 Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, but not that said bypass valve is a motorized valve.  
However, Sorensen discloses a hydraulic manifold (Abstract) with a bypass valve that is controlled by a stepper motor (Figure 1, [0025]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a motorized valve, as taught by Sorensen, for the purpose of accurately controlling the fluid flow in the circuit. 
Regarding claim 8 Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, wherein said bypass valve is a device selected from the group consisting of an on-off valve and a modulating valve (Figure 1, [0025]).  . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukomilow (US 2007/014458), Hatada et al. (US 2012/0138149), and Lyons (US 6,347,748).
Regarding claim 9 Mukomilow (M), as modified, discloses the zero pressure drop water heating system of claim 1, but not that said bypass valve is a thermostatic valve.  
However, Lyons discloses a hydronic system (Abstract, Figure 2) discloses a hydronic assembly (Abstract) wherein the bypass valve is a thermostatic valve (230, Figure 2, C8, L23-26).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize an aquastat, as taught by Lyons, for the purpose of economically and simply controlling the fluid flow in the circuit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762